Order entered November 23, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01438-CR

                    CHRISTOPHER HOWARD BEACHUM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1355206-W

                                            ORDER
       Before the Court is the State’s November 22, 2016 second motion for extension of time

in which to file its brief. The motion is GRANTED. The State’s brief, which accompanied its

motion, is deemed timely filed as of the date received.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE